         Case 18-15710-leb            Doc 15   Entered 10/09/18 12:09:38    Page 1 of 9



                              * * § 362 INFORMATION%18'4 SHEET * *

 NOKLEY                                         18-15710
DEBTOR                                          Case No:                    MOTION #:
 AMERICREDIT DBA GM FIN                         CHAPTER: 7
MOVANT
               Certification of Attempt to Resolve the Matter Without Court Action:
Moving counsel hereby certifies that pursuant to the requirements of LR 4001(a)(), an attempt has
been made to resolve the matter without court action, but movant has been unable to do so.
Date: 10/03/2018                              Signature: JEFFREY G. SLOANE, ESQ.
                                                             Attorney for Movant

PROPERTY INVOLVED IN THIS MOTION: 2015 CHEVROLET TAHOE, VIN NO: 7979
NOTICE SERVED ON: Debtor(s)    ✔     ; Debtor's counsel          ; Trustee   ✔                  ;
DATE OF SERVICE:  10/09/2018
     MOVING PARTY'S CONTENTIONS:                     DEBTOR'S CONTENTIONS:
The EXTENT and PRIORITY of LIENS:             The EXTENT and PRIORITY of LIENS:

1st $60,531.37                                        1st
2nd                                                   2nd
3rd                                                   3rd
4th                                                   4th
Other:                                                Other:
Total Encumbrances: $60,531.37                  ✔




                                                      Total Encumbrances:

APPRAISAL of OPINION as to VALUE:                     APPRAISAL of OPINION as to VALUE:
  $43,850.00




      TERMS of MOVANT'S CONTRACT                             DEBTOR'S OFFER of "ADEQUATE
           with the DEBTOR(S)::                                PROTECTION"for MOVANT :


Amount of Note: $67,914.68                             .
Interest Rate: 11.55%                                  .
Duration: 72 MONTHS                                    .
Payment per Month: $1,317.38                           .
Date of Default: 8/9/18 thru 9/9/18                    .
Amount in Arrears: $18,488.32                          .
Date of Notice of Default:                             .
SPECIAL CIRCUMSTANCES:                                 SPECIAL CIRCUMSTANCES:



SUBMITTED BY: JEFFREY G. SLOANE                        SUBMITTED BY:
                                                       SIGNATURE:
      Case 18-15710-leb       Doc 15       Entered 10/09/18 12:09:38       Page 2 of 9



 1   JEFFREY G. SLOANE, ESQ.                                      E-FILED: October 9, 2018
     Nevada Bar No. 000784
 2   2520 St. Rose Pkwy, Suite 301
     Henderson, Nevada 89074
 3   Telephone: (702) 269-8570
     Facsimile: (702) 837-1650
 4   Email: jeff@jsloanelaw.com
     Attorneys for Creditor/Movant
 5   AMERICREDIT FINANCIAL SERVICES, INC.,
     dba GM FINANCIAL
 6
 7                             UNITED STATES BANKRUPTCY COURT
 8                                         DISTRICT OF NEVADA
 9   In Re:                                               )       In Proceedings Under
                                                          )       Chapter 7
10   ROBERT WAYNE NOKLEY, SR.                             )
     and KAREN YVONNE NOKLEY,                             )       BK-S-18-15710-leb
11                                                        )
                               Debtors                    )       Date: November 13, 2018
12                                                        )       Time: 1:30 p.m.
                                                          )
13
14                               MOTION FOR RELIEF FROM STAY
15            COMES NOW, Creditor, AMERICREDIT FINANCIAL SERVICES, INC., dba GM
16   FINANCIAL (hereinafter referred to as the "Creditor"), the holder of a secured claim in the above-
17   captioned matter, by and through its attorney, Jeffrey G. Sloane, Esq. of the Law Offices of Jeffrey
18   G. Sloane, and hereby moves this Court, pursuant to §362 of the Bankruptcy Code and Bankruptcy
19   Rule 4001, for relief from the Automatic Stay. In support of its Motion, Creditor respectfully
20   represents to the Court as follows:
21            1.    On or about September 24, 2018, ROBERT WAYNE NOKLEY, SR. and KAREN
22   YVONNE NOKLEY (hereinafter referred to as "Debtors"), filed a voluntary petition under Chapter
23   7 of the Bankruptcy Code.
24            2.    Creditor is the lienholder of a certain motor vehicle, described as a 2015
25   CHEVROLET TAHOE, VIN NO: 1GNSKCKC5FR267979, in which Creditor holds a perfected
26   security interest. True and correct copies of the Certificate of Title and Simple Interest Vehicle
27
      Case 18-15710-leb        Doc 15      Entered 10/09/18 12:09:38         Page 3 of 9



 1   Contract and Security Agreement (hereinafter referred to as "Contract") is attached hereto and
 2   incorporated herein by this reference as Exhibits "1" and "2", respectively.
 3          3.      On or about April 27, 2015, the Debtors executed the Contract and agreed to
 4   pay Creditor 72 equal monthly installment payments in the amount of $1,317.38. Debtors also
 5   agreed, pursuant to the Contract, to maintain adequate insurance to protect Creditor's interest in said
 6   vehicle.
 7          4.      That the balance currently due and owing to Creditor is $60,531.37, exclusive of fees
 8   and costs.
 9          5.      That the Debtors are post-petition past due for the months of August 9, 2018 through
10   and including September 9, 2018 in the amount of $18,488.32, exclusive of fees and costs.
11          6.      The present and approximate fair market value of said vehicle is $43,850.00.
12          7.      Creditor's interests are inadequately protected to the extent that the vehicle
13   depreciates in value with the passing of time. Furthermore, Creditor's risk of loss continues to grow
14   by virtue of the fact that the Debtors have failed to remain current with the monthly payments due
15   to the Creditor pursuant to the terms of the Contract.
16          8.      The Court, pursuant to 11 U.S.C. §362(d), may grant relief from the Automatic Stay
17   for cause, or where there is no equity in the property and such property is not necessary to an
18   effective reorganization. Creditor contends that the Debtors’ failure to make timely payments
19   pursuant to the Contract is an appropriate and compelling reason to grant relief from stay where, as
20   here, there is no equity cushion to sustain and justify retention of the vehicle by the Debtors.
21   Creditor further contends that timely contractual payments represent the only method by which it
22   may be adequately protected in the present matter.
23          9.      Based upon the foregoing, Creditor's security interest in said vehicle has been
24   jeopardized and will remain in jeopardy if the Automatic Stay is not terminated, thereby allowing
25   Creditor to secure and liquidate its collateral to avoid further loss and damage.
26
27
                                                       2
      Case 18-15710-leb       Doc 15     Entered 10/09/18 12:09:38        Page 4 of 9



 1          WHEREFORE, Creditor prays that the Court enter an Order terminating the Automatic Stay
 2   pursuant to 11 U.S.C. §362 and waive the 14-day period set forth in the Bankruptcy Rule 4001 (a)(3)
 3   as to the Debtors and Debtors’ Estate so that Creditor may pursue its rights and remedies provided
 4   in the Contract and under applicable law.
 5          DATED: October 9, 2018.
 6                                                BY /s/JEFFREY G. SLOANE, ESQ.
                                                  JEFFREY G. SLOANE, ESQ.
 7                                                Nevada Bar No. 000784
                                                  2520 St. Rose Pkwy, Suite 301
 8                                                Henderson, Nevada 89074
                                                  Attorneys for Creditor/Movant
 9                                                AMERICREDIT FINANCIAL SERVICES, INC.,
                                                  dba GM FINANCIAL
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                     3
     Case 18-15710-leb   Doc 15   Entered 10/09/18 12:09:38   Page 5 of 9



 1                                     EXHIBIT 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
Case 18-15710-leb   Doc 15   Entered 10/09/18 12:09:38   Page 6 of 9
     Case 18-15710-leb   Doc 15   Entered 10/09/18 12:09:38   Page 7 of 9



 1                                     EXHIBIT 2
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
Case 18-15710-leb   Doc 15   Entered 10/09/18 12:09:38   Page 8 of 9
Case 18-15710-leb   Doc 15   Entered 10/09/18 12:09:38   Page 9 of 9
